Citation Nr: 1454740	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  09-26 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, to include arthritis and rotator cuff injury.

2.  Entitlement to service connection for a left leg disorder, to include arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1960 to September 1966.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a hearing before the undersigned.  A transcript of that hearing has been associated with the claims file.

Most recently, in July 2014, the Board remanded the claims for new VA examinations.
 
This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).  The corresponding Virtual VA file contains VA medical records dated December 2010 to May 2013.  

In October 2014 the Veteran waived RO review of additionally submitted evidence.  

The issue of entitlement to service connection for left shoulder scars has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, the Veteran submitted a statement regarding left shoulder scars in his October 2014 letter to the Board.  However, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to whether the Veteran's right shoulder disorder is related to service.

2.  The evidence of record does not show a current diagnosis of a disorder of the left leg that is related to service.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, a right shoulder disorder was incurred in or related to the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.309 (2014).

2.  A left leg disorder was not incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

In the decision below, the Board granted the Veteran's claim for service connection for a right shoulder disorder.  Accordingly, regardless of whether any notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384   (1993); VAOPGCPREC 16-92.

With regard to the Veteran's claim for service connection for  a left leg disorder, under 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided a pre-adjudication VCAA notice by letter dated August 2009. The Veteran was notified of the evidence needed to substantiate the claim for service connection as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims. 

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Available service treatment records, post-service treatment records, a copy of the hearing transcript, and lay statements have been associated with the record.  The Board notes that the Veteran has testified that he was treated by private doctors sanctioned by the State Department while in service.  Review of the record shows that attempts to obtain these records were made, however, such records were unavailable.  A formal finding of unavailability was associated with the claims file in August 2013.  

The Veteran was also afforded VA examinations in connection with his left leg disorder claim in August 2010, August 2012, and September 2014.  

The Board acknowledges that the Veteran has alleged that the Veteran's claims file was not reviewed by the September 2014 examiner, per the Veteran's October 2014 statement letter.  However, review of the September 2014 VA examination report indicates that the VA examiner reviewed the Veteran's military service treatment records, military personnel records, the Veteran's enlistment and separation examinations, VA treatment records, as well as the Veteran's civilian medical records.  An in-person interview was also conducted at the time of the examination.  The Board finds that the examiner's review of the relevant records and in-person interview were adequate.  

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate, to include providing testimony at the June 2011 hearing.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).

During the June 2011 Board hearing, the undersigned discussed with the Veteran the issues on appeal, the evidence required to substantiate the claims, and asked questions to elicit information relevant to the claims.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for certain diseases, such as arthritis, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. 
§§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In the absence of proof of a present disability due to disease or injury that occurred in service, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).

The requirement for a current disability is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of that claim.  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence as to any issue material to the determination, the benefit of the doubt is afforded to the Veteran.


I.  Right Shoulder Disorder

The Board finds that service connection for arthritis and rotator cuff injury of the right shoulder is warranted in this case.

The Veteran's service treatment records show treatment for a right shoulder injury sustained during a football game in February 1961.  These records also show that the Veteran complained of an injury to the right arm in January 1966 due to a motor vehicle accident.

Review of the Veteran's claims file shows that the Veteran has been diagnosed with osteoarthritis and a rotator cuff injury of the right shoulder.

The Veteran underwent several VA examinations in connection with his right shoulder claim.  At a VA examination in August 2010, the Veteran was diagnosed with an old right shoulder injury with superimposed rheumatoid arthritis.  The August 2010 examiner opined that rheumatoid arthritis is not caused by trauma, so therefore, the Veteran's right shoulder disorder was not related to service.  However, he did not provide an opinion as to his diagnosis of an "old right shoulder injury," and in that regard, this opinion has limited probative value.  The Veteran then had a VA examination in August 2012, which diagnosed the Veteran with arthritis of the A/C joint, a rotator cuff tear, and rheumatoid arthritis.  The 2012 examiner opined that because there was nothing to indicate a diagnosis of arthritis or rotator cuff tear in service, such disorders were not related to service.  This opinion is inadequate as the Veteran's disorder, to include arthritis, need not be diagnosed in service to be related to service.

The Veteran next had a VA examination in August 2013.  That examiner appears to have primarily examined the Veteran's left shoulder, which is not at issue in this case.  He opined that although a football injury or motor vehicle accident could cause enough trauma to initiate degenerative arthritis changes, there would likely be other evidence of chronic shoulder problems in the Veteran's service treatment records.  This opinion did not address the Veteran's lay statements regarding his symptoms since service.  The Veteran's final VA examination occurred in September 2014.  That examiner also provided a negative nexus opinion.  He opined that the Veteran's rotator cuff injury and arthritis were far removed from service and thus, it was reasonable to assume that his disorders had their onset well removed from service and not within 12 months after separation.

The Veteran's private doctor, Dr. J.S.E., submitted a medical opinion statement in June 2011.  Dr. J.S.E. noted that he had reviewed the Veteran's military records and opined that he believed that the Veteran probably started having right shoulder problems in service and that these problems progressed since that time.

There are differing medical opinions of record as to whether the Veteran's right shoulder osteoarthritis and rotator cuff injury are related to service.  After careful review, the Board finds that service connection is warranted.  The Board found persuasive that even within negative VA examination opinions, examiners characterized the Veteran's right shoulder injury as "old" and acknowledged that a football injury and motor vehicle accident were the type of injuries which could cause enough trauma to initiate arthritic changes.  Additionally, the Veteran submitted an adequate, private opinion, which relates his right shoulder osteoarthritis and rotator cuff injury to service.  The Board will resolve all doubt in favor of the Veteran and as such, finds that service connection for his osteoarthritis and rotator cuff injury are warranted.

The Board notes that the Veteran has been diagnosed with rheumatoid arthritis during the appeals period as well.  To that end, and in connection with his right shoulder claim, the Veteran submitted a letter from a private doctor, Dr. J.R., which appears to opine that the Veteran's military service was a contributing factor in the Veteran's rheumatoid arthritis.  However, the Board finds that this opinion statement is unclear and unsupported by rationale.  In addition, the August 2010 VA examiner offered an opinion that rheumatoid arthritis is not caused by trauma, therefore, this type of arthritis could not be related to service injuries.  While the Board ultimately found the August 2010 opinion required additional clarification regarding its description of the Veteran's right shoulder disorder as an "old right shoulder injury," the opinion offered by that examiner regarding rheumatoid arthritis was clear and supported by adequate rationale.  As such, the Board finds that only the diagnoses of osteoarthritis and rotor cuff injury of the right shoulder are service connected.  Upon effectuation of the grant of service connection, an examination may be warranted to determine if the symptoms of the separate disorders may be separated for rating purposes.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (noting that when it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected condition).   


II.  Left Leg Disorder

The Veteran filed a claim for service connection for a left leg disorder, to include arthritis.  He has offered testimony that he injured his leg during a football game while in service and that he was responsible for lifting heavy artillery.  He contends that these in service events caused his current left leg disorder.

The Veteran's service treatment records do not show any treatment or diagnosis involving the left leg.  The Veteran's representative has asserted that these records show that the Veteran was seen for a knee injury in December 1961.  The Board agrees, however, review of these records reveal that the Veteran was treated for a right knee injury in December 1961, not a left knee injury.

Post-service medical records do not show a diagnosis involving the left leg, which would support service connection.  Additionally, the Veteran was afforded several VA examinations in connection with his claim.  These examinations also do not support such a diagnosis.  

In August 2010, the Veteran underwent his first VA examination in connection with his left leg claim.  At that examination, the Veteran reported that he had fractured his leg in service during a football game, but stated that he had essentially totally recovered from that injury.  As discussed above, the Board notes that the Veteran injured his right knee during an in service football game, not the left, and there was no evidence of fracture found.  The Veteran then reported to the August 2010 examiner that his left knee was not "giving him any trouble."  The August 2010 examiner diagnosed the Veteran with an old left leg injury with superimposed rheumatoid arthritis.  That examiner did not review the Veteran's claims file prior to providing his opinion, however, and noted that he had no objective facts regarding the Veteran's left knee.  The examiner further noted that diagnostic evidence was "probably" in the claims file.  He opined that the Veteran's rheumatoid arthritis was not related to service as this condition is not caused by trauma.  In September 2010, in an addendum opinion, the examiner noted that he had no change to his opinions.  However, he did not address the Veteran's specific left knee disorder in his addendum report.  He also did not discuss the lack of treatment or diagnosis of an in service left knee injury or the lack of a rheumatoid arthritis diagnosis of the left leg within the claims file.  Thus, the August 2010 VA examiner's opinions with regard to the Veteran's specific left knee disorder are inadequate.  

Review of the claims file shows that while rheumatoid arthritis was diagnosed, there is no mention of rheumatoid arthritis of the left knee.  In fact, in January 2011, the Veteran's VA medical records show that the Veteran had an appointment and examination regarding his rheumatoid arthritis and his knees were noted to be normal.  At another appointment for rheumatoid arthritis in March 2011, VA medical records again show that the treating doctor did not discuss or diagnose the Veteran's left knee in connection with this disorder. 

In August 2012, the Veteran was afforded another VA examination in connection with his left leg claim.  At that examination, the Veteran again denied any problems with his knees.  The examiner did not diagnose the Veteran with any left leg disorder at that time.

The Veteran was then afforded another VA examination in September 2014.  The Veteran again reported no problems with his left knee.  He stated that all of his major problems were on his right side.  After review of the claims file and x-ray testing, that 2014 VA examiner diagnosed the Veteran with degenerative joint disease of the right knee.  As there was no diagnosis found in the left knee, no nexus opinion was given, nor required.

The Board notes that knee pain is reported in the Veteran's post-service medical records.  The Board also acknowledges that the Veteran has offered testimony regarding his knee pain.  Review of the claims file further shows that the Veteran has submitted lay statements in support of his claim.  A lay statement from J.D. noted that the Veteran walks slowly, with a limp, and has trouble with mobility due to the pain in his feet and legs.  The Veteran's wife, B.J., submitted a statement reporting that the Veteran has suffered from pain in his legs since service that the Veteran attributed to his in-service exercise program.  A lay statement from V.S. notes that she observed the Veteran's joint problems and pain since the late 1960s and early 1970s.  

The Board has considered the Veteran's testimony and acknowledges that the Veteran is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has also considered the lay statements submitted by the Veteran.  However, these lay statements were inadequate to establish that the Veteran has a current diagnosed left leg disorder, as they discussed the Veteran's left leg pain only.  Pain alone does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Additionally, the Board also notes that the Veteran denied left leg disorders during his VA examinations.  The Veteran also submitted a statement to the Board in October 2014, wherein he denied reporting a left leg disorder to VA and alleged that the September 2014 VA examiner evaluated the wrong leg.  The Board notes that review of the claims file indeed shows that the Veteran filed a claim for a bilateral leg disorder - encompassing both the left and right legs.  The undersigned then confirmed such a claim at his June 2011 hearing.  The Board then denied the Veteran's right leg claim in its July 2014 decision.  The Veteran did not appeal that decision.  As such, only the left leg claim remains on appeal and is before the Board.

After careful review of the claims file, the Board finds that there is no evidence of record showing a current left leg disorder.   In the absence of proof of a present disability due to disease or injury that occurred in service, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

Under the circumstances, the Board finds that the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b) .





ORDER

Service connection for right shoulder osteoarthritis and rotator cuff injury is granted.

Service connection for a left leg disorder, to include arthritis, is denied.


____________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


